                UNITED STATES COURT OF INTERNATIONAL TRADE

__________________________________________
                                                )
CANADIAN SOLAR INTERNATIONAL                    )
LIMITED ET AL.,                                 )
                                                )
        Plaintiffs and Consolidated Plaintiffs, )
                                                )
   and                                          )
                                                )
SHANGHAI BYD CO., LTD. ET AL.,                  )
                                                )
        Plaintiff-Intervenors and               )
        Consolidated Plaintiff-Intervenors,     )             Before: Honorable Claire R. Kelly,
                                                )             Judge
v.                                              )
                                                )             Consol. Court No. 17-00173
UNITED STATES,                                  )
                                                )
        Defendant,                              )
                                                )
   and                                          )
                                                )
SOLARWORLD AMERICAS, INC. ET AL.,               )
                                                )
        Defendant-Intervenor and                )
        Consolidated Defendant-Intervenors.     )
__________________________________________)


               LETTER IN LIEU OF COMMENT ON REMAND RESULTS


       Changzhou Trina Solar Energy Co., Ltd.; Trina Solar (Changzhou) Science &

Technology Co., Ltd.; Yancheng Trina Solar Energy Technology Co., Ltd.; Changzhou Trina

Solar Yabang Energy Co., Ltd.; Turpan Trina Solar Energy Co., Ltd.; Hubei Trina Solar Energy

Co., Ltd.; and Trina Solar (U.S.) Inc., (collectively “Trina”), Consolidated Plaintiffs in the

above-captioned action, submit the following comments on the U.S. Department of Commerce’s

(“Commerce”) January 13, 2021 final results of remand redetermination. See Final Results of
Comment on Remand                                          Consol. Court No. 17-00173


Redetermination Pursuant to Court Remand, Canadian Solar International Limited, et al. v.

United States, Consol. Court No. 17-00173 (CIT September 14, 2020), ECF No. 180, Jan. 13,

2021 (“Remand Results”). Commerce’s Remand Results were filed in response to the order of

the U.S. Court of International Trade, see Order, ECF No. 171, Sept. 14, 2020 (“CIT Remand

Order”). Trina’s comment is limited to acknowledge that Commerce’s Remand Results are not

relevant to Trina because Commerce already determined that Trina’s antidumping rate was zero.

On July 1, 2020, Commerce published amended final results for AR3, in which it calculated a

zero percent dumping margin for Trina. See Remand Results, at 3, citing, Crystalline Silicon

Photovoltaic Cells, Whether or Not Assembled into Modules, from the People’s Republic of

China: Notice of Court Decision Not in Harmony with Final Results of Antidumping Duty

Administrative Review and Notice of Amended Final Results, 85 FR 39520 (July 1, 2020).

       .

                                            Respectfully submitted,

                                            /s/ Jonathan M. Freed
                                            Robert G. Gosselink
                                            Jonathan M. Freed

                                            TRADE PACIFIC PLLC
                                            700 Pennsylvania, Ave, SE, Ste. 500
                                            Washington, DC 20003
                                            jfreed@tradepacificlaw.com
                                            Tel: (202) 223-3760

February 24, 2021                           Counsel for Trina




                                               2
